Citation Nr: 1122996	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-16 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to March 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2009 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to service, but there is not clear and unmistakable evidence that it was not permanently aggravated by his service.


CONCLUSION OF LAW

The criteria for service connection of a psychiatric disorder have been met.
38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder which she asserts is a result of in service incidents of an attempted sexual assault, sexual harassment, and four unsuccessful pregnancies.  The Veteran testified in November 2009 that she experienced symptoms in service which had continued since service and for which she had received treatment since 1994.  In support of her assertions of in-service sexual harassment and attempted sexual assault and in-service symptoms suggestive of a chronic psychiatric disability, the Veteran provided statements from family members and a friend which reflect histories that the Veteran's personality changed during service and that the Veteran reported being a victim of sexual harassment and attempted sexual assault during service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment and examination records, to include the January 1985 enlistment examination record, reflect no diagnosis of an acquired psychiatric disorder and no history or finding suggestive of in-service sexual harassment or assault.  However, the records do reflect symptomatic histories and findings possibly suggestive of an acquired psychiatric disorder, to include evidence of test anxiety in July 1985, nervous trouble manifested by nail-biting and stomach problems in April 1986, and stress with occupational problems in July and September 1988.  A March 1986 service treatment record also indicates that the Veteran wanted to get out of service.  

The service personnel records do not reflect any findings or histories of an acquired psychiatric disorder or in-service sexual harassment or assault, and the records reflect that the Veteran was consistently rated at the highest level possible and recommended for promotion, to include by the sergeant who reportedly harassed the Veteran.  

In March 1994, the Veteran was hospitalized for depressive symptoms with concern for psychotic features due to reported depression and suicidal thoughts.  At that time, the Veteran reported that she had been hearing voices in her head since 1986 which were telling her to harm her husband.  She indicated that the voices became more frequent and she reported that she was experiencing increased stress in her life due to multiple miscarriages, a possible divorce and current unemployment.  She denied prior psychiatric treatment or hospitalization.  At the time of discharge, she was assessed with major depression, severe, with psychotic features.  

In September 1996, the Veteran was hospitalized for bipolar disorder not otherwise specified and history of trichotillomania due to difficulties with her medication management on an outpatient basis.  At that time, she reported mood swings for "as long as she could remember," auditory hallucinations for "many years," and a previous hospitalization in 1994 for depressive symptoms while undergoing a divorce.  It was noted that the best diagnostic description was an atypical bipolar disorder with cluster B personality traits.  The Veteran was then hospitalized again from June to July 1997 secondary to worsening disability and failure to respond to outpatient therapy.  At that time, she reported hearing voices "all her life."  She indicated that she was able to resist the voice until approximately 1995, when she became suicidal due to the stress of divorce.  The Veteran was ultimately diagnosed with bipolar affective disorder with psychotic features.  See October 1996 and July 1997 VA discharge summaries.  Subsequent VA treatment records reflect continued treatment for bipolar affective disorder.   

In November 2003, the Veteran reported a history of in-service sexual trauma to a treating psychologist.  She indicated that in April 1986, a man broke into her bedroom and tried to assault her but she fought back and he left.  The Veteran indicated that she still had nightmares about the incident.  She also reported that a supervisor harassed her during service.  The Veteran provided the psychologist letters from her mother dating in November 1985 and June 1986 which corroborated the histories of in-service sexual harassment and attempted assault.  See January 2004 Madsen statement attachments.  

In October 2006, a VA psychologist noted that the Veteran had a claim for service connection related to four failed pregnancies during service and indicated that it was "quite likely, given the circumstances in which [the Veteran] was living, that these four failed pregnancies could have precipitated an affective response which now has been diagnosed as bipolar disorder."  

A VA examination was conducted in March 2009.  At that time, the Veteran reported a history of attempted sexual assault in April 1986 and recurrent sexual harassment during service, particularly while stationed in Great Britain from August 1985 to September 1987.  The Veteran also reported that she had four miscarriages during service, which ultimately resulted in marital problems.  The Veteran indicated that she had depression and auditory hallucinations during childhood and periods of elevated mood and racing thoughts during adolescence.  She also reported becoming depressed while stationed overseas in service, and she indicated that she became a perfectionist while stationed in Great Britain because of the criticism by her superior.  She reported that she did not seek help for her symptoms during service because she was told that it would hurt her career.  After examination, the Veteran was diagnosed with bipolar disorder, not otherwise specified.  The examiner added that although the Veteran had some symptoms consistent with PTSD, she did not meet the full diagnostic criteria for PTSD.  The examiner reported that the Veteran likely had military sexual trauma.  The examiner explained that although the sexual trauma had not been corroborated, it was quite common in the military and it was common to not report the sexual trauma and he saw no reason to doubt the information the Veteran provided.  

The examiner stated that he had reviewed the claim file in depth as well as reviewing the VA medical record and talked to the Veteran for approximately one hour and 30 minutes.  He provided a medical opinion that "[t]he [V]eteran's acquired psychiatric disorder of bipolar disorder and depression is less likely as not (less than 50:50 probability) caused by or a result of personal trauma experienced in the Air Force."  The examiner explained that the Veteran's bipolar disorder appeared to have begun at least by adolescence, noting that the Veteran reported symptomatic histories suggestive of bipolar disorder at that time, that she had a "very strong" family history of mood disorder and that she reported a history of serious emotional and physical abuse during childhood.  The examiner also noted that the personnel records did not indicate poor performance after the reported events and that although there were several mental health visits while the Veteran was in the service, those did not suggest any serious mental health problem at that time and it would be hard to connect that as being the beginning of her current mental disorder.  The examiner added that he found no indication that the bipolar problem became more pronounced until some period of time after the military, noting that the Veteran did not receive any significant treatment for any mental disorder until 1994.  The examiner concluded that the Veteran did have a serious mental disorder, namely bipolar disorder, and did likely experience military sexual trauma in the service.  However, in the examiner's opinion, that did not represent the cause of her diagnosed mental disorder, bipolar disorder.

A private medical examination was conducted in November 2010.  The record reflects the Veteran's history of auditory hallucinations and dramatic mood swings during childhood and adolescence.  The Veteran also reported an attempted sexual assault in 1986 and four miscarriages during service which "tore her marriage apart."  After examination and review of medical records, the private examiner diagnosed the Veteran with major depressive disorder recurrent, mild; major depressive disorder with psychotic features in full remission; and bipolar disorder in full remission.  The examiner stated that it was less likely as not that the Veteran's depression onset during service based on the Veteran's history of symptoms prior to service.  Instead, the examiner believed the Veteran's psychiatric condition likely preexisted service.  Additionally, the examiner believed it was more likely than not that the psychiatric condition was aggravated during service based on the Veteran's reported manic episodes following the dissolution of her marriage after the multiple miscarriages which occurred during military service.  

Based on the conflicting opinions of record, an opinion was obtained from a Veterans Health Administration (VHA) specialist in March 2011.  Specifically, the VHA specialist was requested to state whether the evidence clearly and unmistakably showed that the Veteran's psychiatric disorder preexisted service and, if so, whether the evidence clearly and unmistakably showed that the disorder was not aggravated during service or that any increase in disability was due to the natural progression of the disease.  After review of the evidence, the VHA specialist determined that the Veteran's psychiatric disorder clearly and unmistakably preexisted service based on the Veteran histories of depression, auditory hallucinations, and mood lability since adolescence and histories of an abusive childhood and a family history of mental health disorder, which the examiner noted are associated with increased risk of having a mental health disorder.   

The examiner then determined that the evidence did not clearly and unmistakably show that the psychiatric disorder was not aggravated during service.  The examiner reported that there was evidence that the Veteran coped with significant stressors and medical problems during service which suggested the psychiatric disorder was aggravated during service.  The specialist noted that the service medical records included complaints and treatment for occupational and academic problems and/or increased "anxiety" in 1985, alcohol abuse in 1986, "moderate distress" and "rocking in the chair" associated with the second miscarriage in August 1987, and occupational problems/stress in September 1988.  The specialist also noted that the an internal medical physician indicated in December 1990 that pregnancy adversely affected the Veteran's asthma and that indications from previous pregnancies suggested that the Veteran may well become debilitated during the course of her confinement.  The specialist indicated that although the symptoms may not rise to the level of aggravation of a psychiatric syndrome when taken separately, collectively they documented repeated distress.  The specialist reported that the medical opinion of debilitation related to trauma related to experiences commonly associated with an increase in medical symptoms, adding that undetected depression can present in somatic symptoms over time.  Thus, the specialist believed the in-service miscarriages and stillborn during service were associated with clear distress and were likely aggravations of the Veteran's psychiatric condition.  The specialist reported that this opinion was supported by the Veteran's histories that she was depressed during that time and the statements from family members and a friend who reported that the Veteran's behavior noticeably changed during service.  The specialist stated that it was not unusual for there to be multiple episodes of depression and/or mania/hypomania prior to initial treatment and in the specialist's opinion, it was reasonable to infer that the stressor of multiple miscarriages triggered maladaptive thinking associated with earlier depressive thinking.  

The specialist also noted that the Veteran reported ongoing sexual harassment during service, which she responded to by becoming "overly perfectionistic."  The specialist stated that it was reasonable to suggest that perfectionism may have been exhibited as an increase in goal-directed activity and possibly associated with the work-related achievements shown in the service personnel records.  The specialist explained that an increase in goal-directed activity was one of the criteria for a hypomanic episode for bipolar disorder and indicated that the energy and productivity associated with hypomania is often adaptive, making it a challenge to recognize it in a clinical setting because it is experienced positively so people are not motivated to seek treatment.  

In sum, the specialist found that, given the preexisting psychiatric disorders, the Veteran was at risk for future depression and hypomanic or manic episodes and Bipolar Disorder.  However, the specialist found the nature of the particular stressors experienced by the Veteran during service, namely the miscarriages and military sexual trauma, appeared to have triggered symptoms and episodes of her psychiatric disorders and resulted in maladaptive thinking related to self-esteem and other maladaptive behaviors. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Veteran's entrance examination record reflects normal clinical findings and no evidence of a psychiatric disorder.  Consequently, the Veteran is presumed sound upon entry.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a disorder existed prior to service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basis clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(a)(b)(c).

The evidence of record includes statements by the Veteran that her psychiatric symptoms preexisted service.  The record also includes opinions by a VA examiner, a private examiner, and a VHA specialist that the reported symptoms were symptoms of a psychiatric disorder which preexisted service.  The Veteran is competent to report a preexisting history of symptoms, and the Board finds this history is credible and consistent with the evidence of record.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Based on this history and the medical opinions that the psychiatric disorder preexisted service, the Board finds the record includes clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service.  See 38 C.F.R. § 3.304(b)(1) and (2).  

However, to rebut the presumption of soundness, there must also be clear and unmistakable evidence that there was no increase in severity during service.  In this case, the evidence does not "clearly and unmistakably" indicate that there was no increase in service.  The Board acknowledges that the service medical records do not reflect any treatment for a psychiatric disorder per se and that although the evidence suggests the existence of symptoms during service, the occurrence of symptoms alone does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  The Board finds the opinions of the private examiner and VHA specialist are highly probative, however, and based on these opinions, the evidence of in-service stress, and the statements from the Veteran's family and friend reflecting a change in the Veteran's personality that began during service, the Board finds the evidence does not clearly and unmistakably showed no aggravation.  Thus, the presumption of soundness is not rebutted and aggravation of the Veteran's psychiatric disorder is conceded.

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for a psychiatric disorder.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

ORDER

Service connection for an acquired psychiatric disorder is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


